May 3, 1993
                    [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                        

No. 92-1614

                  UNITED STATES OF AMERICA,

                     Plaintiff, Appellee,

                              v.

                        DANIEL FRANCO,

                    Defendant, Appellant.

                                        

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

        [Hon. Ronald R. Lagueux, U.S. District Judge]
                                                    

                                        

                            Before

                     Breyer, Chief Judge,
                                        
              Selya and Stahl, Circuit Judges. 
                                             

                                        

   Scott A. Lutes, on brief for appellant.
                 
   Lincoln C. Almond, United  States Attorney, and Stephanie S.
                                                               
Browne, Assistant United States Attorney, on brief for appellee.
    

                                        

                                        

          Per  Curiam.   Defendant,  Daniel  Franco,  pleaded
                     

guilty to a  one count indictment charging him  with unlawful

possession  of  firearms after  having  been  convicted of  a

felony, in  violation of 18 U.S.C.    922(g).  He appeals the

court's finding  that he was subject  to sentence enhancement

as  an armed career criminal under 18 U.S.C.   924(e)(1), the

sentencing range calculation under    4B1.4 of the Sentencing

Guidelines, and  the  imposition upon  him  of the  costs  of

supervised release.

          The brief filed by defendant's attorney states that

the first two grounds on appeal are raised in accordance with

Anders v.  California, 386  U.S. 738 (1967),  thus indicating
                     

the attorney's view that they are not meritorious.  Defendant

has  been   accorded  an   opportunity  to   file  additional

arguments, which he has not done.

          The  brief  shows  that  defendant's  attorney  has

conducted the  required detailed  review and analysis  of the

case.  Penson  v. Ohio, 488 U.S. 75, 81  n.4 (1988).  Counsel
                      

has also actively pursued  the one arguable point  on appeal,

and  the prosecution has  now conceded it.   As we agree that

the Anders-briefed  issues are indeed frivolous,  and we find
          

no other  arguable legal  issues after reviewing  the record,

the  case  may  be  determined  without  further  adversarial

presentation.  Penson, 488 U.S. at 82, 83-84.
                     

                             -2-

          Under    924(e) a  person convicted of  violating  

922(g) is  subject to  sentence enhancement if  he has  three

previous convictions for  a violent felony or  a serious drug

offense  or both.  Defendant  concedes that two  of his prior

offenses were properly classified as "violent" felonies under

18  U.S.C.    924(e).1   He  takes  issue, however,  with the

court's   classification  of   three   other   prior   felony

convictions  as "violent."   Two of the  three convictions at

issue  were entered on pleas of nolo contendere to charges of

breaking  and entering under R.I. Gen. Laws   11-8-3  (1969),

R.I. Gen.  Laws   11-8-3 (1981);  the third was on  a plea of

guilty to  assault with  a dangerous  weapon under  R.I. Gen.

Laws   11-5-2 (1969).  

          As to  the two  breaking and  entering convictions,

defendant  argues  that  these   crimes  do  not  qualify  as

predicate  "violent" offenses  because the  state's statutory

                    

1.      924(e)(2)(B) defines "violent" felony as: 
          ... any crime punishable  by imprisonment
          for a term exceeding one year, or any act
          of juvenile delinquency involving the use
          or  carrying  of  a  firearm,  knife,  or
          destructive   device    that   would   be
          punishable by imprisonment for  such term
          if committed by an adult, that --
               (i)   has  as  an element  the  use,
          attempted  use  or   threatened  use   of
          physical  force  against  the  person  of
          another; or
               (ii)   is    burglary,   arson,   or
          extortion,    involves    the   use    of
          explosives, or otherwise involves conduct
          that presents a serious potential risk of
          physical injury to another ....

                             -3-

definition  refers to  several offenses,  some of  which fall

outside the  generic definition  of "burglary."   The state's

definition also does not  include a separately stated element

of violence.  The charging documents in these cases, however,

clearly reveal that in each case defendant was convicted of a

felony that fell squarely  within the "generic" definition of

burglary  (unlawful entry of an  apartment with the intent of

committing larceny, and unlawful entry of a building with the

intent of  committing larceny). Taylor v.  United States, 495
                                                        

U.S. 575, 598 (1990); see United States v. Paleo, 967 F.2d 7,
                                                

10  (1st Cir. 1992)  (when statute includes  both generic and

non-generic  burglaries,  sentencing  court may  look  to the

charging  documents).   Despite the  absence of  a separately

stated element  of violence,  Congress included  these crimes

among the  predicate "violent" crimes under    924(e) because

of  their "inherent potential for  harm to persons."  Taylor,
                                                            

495 U.S. at 588; Paleo, 967 F.2d at 10.            
                      

          Defendant's conviction for assault with a dangerous

weapon  is also  properly included  as a  predicate "violent"

crime for  sentence enhancement  purposes under    924(e)(1).

By  definition,  this  crime  "has as  an  element  the  use,

attempted use,  or threatened  use of physical  force against

the person of another."  18 U.S.C.   924(e)(2)(B)(i); Taylor,
                                                            

495  U.S. at 600-601.   Accordingly, we need  not look beyond

the  fact of  conviction to  determine that  the crime  is an

                             -4-

appropriate predicate offense.   United  States v.  Bregnard,
                                                            

951  F.2d  457, 459  (1st  Cir.  1991) (Taylor's  categorical
                                                

approach extends  to the entire  enhancement statute),  cert.
                                                             

denied, 112  S. Ct. 2939 (1992).2   Defendant's argument that
      

   924(e)(2)(B)   defines    assaults  as  violent  predicate

offenses  only if they are accomplished with a "gun, knife or

destructive device" misreads the federal statute.  The quoted

language qualifies only crimes of juvenile delinquency; it is

irrelevant to crimes committed by adult offenders.  

          We also find  no error  in the  application of  the

sentencing  guidelines.    As  defendant was  subject  to  an

enhanced  sentence  under    924(e),  his  offense level  was

properly determined  under  4B1.4(a)(b)(3) to be 33.   With a

decrease of  two points  for acceptance of  responsibility to

31, and a criminal  history level of VI, the  court correctly

found the guideline range to be 188-235 months.  As an aside,

                    

2.    Defendant  seemingly argues that  since he was  charged
with using an object  that was not inherently dangerous,  "to
wit,   a  stick,"  the  state  statute  necessarily  includes
potentially "unharmful"  types of assault.   This argument is
belied by  the statutory definition itself,  which requires a
"dangerous" weapon,  and by the Rhode  Island courts' reading
of the statute as requiring "an unlawful offer to do corporal
injury to  another under such  circumstances as may  create a
reasonable apprehension of immediate  injury ... coupled with
a present  ability to carry the offer into effect."  State v.
                                                          
Jeremiah, 546 A.2d 183,  186 (R.I. 1988).  The  object itself
        
must be either an inherently dangerous object or used in such
a way that serious bodily  harm may have resulted.  State  v.
                                                         
Mercier, 415 A.2d  465, 467  (R.I. 1980).   Compare with  the
                                                   
statute discussed in  United States v. Harris, 964  F.2d 1234
                                             
(1st Cir. 1992), and Bregnard, 951 F.2d at 459-60.  
                             

                             -5-

we note a typographical error on  the sentencing report, page

5, where,  despite a correct computational  result, the total

offense  level is reported as  "23."  The  district court may

correct this error at any time under Fed. R. Crim. P. 36.

          Lastly,  defendant argues,  and the  government now

concedes, that  in light of  this court's decision  in United
                                                             

States v. Corral, 964 F.2d 83, 84 (1st Cir. 1992), issued one
                

day after the sentence imposed here, the  costs of supervised

release should  not have been  imposed on the  defendant, who

was  found  indigent.   We thus  vacate  that portion  of the

sentence.           In   accordance   with  Anders   we  have
                                                  

examined  the entire  record  and find  no other  meritorious

issues for  appeal.  Counsel's attention is  directed to Loc.

R. 45.6.

          Accordingly the judgment below is  affirmed in part
                                                             

and  vacated   and  remanded  in  part   for  corrections  in
                                      

accordance with this opinion.   

                             -6-